718 So. 2d 908 (1998)
Rosa WEST, Appellant,
v.
STATE of Florida, Appellee.
No. 97-4505.
District Court of Appeal of Florida, First District.
September 23, 1998.
Nancy A. Daniels, Public Defender; P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Charmaine M. Millsaps, Assistant Attorney General, Tallahassee, for Appellee.
WEBSTER, Judge.
In this direct criminal appeal, appellant raises only one issue. She claims that the written judgment adjudicating her guilty of burglary of a structure incorrectly identifies that offense as a first-degree felony punishable by a term of years not exceeding life in prison when, in fact, the offense is a third-degree felony. The state responds that we must affirm because the issue raised does not result in any prejudice to appellant and was not preserved, and does not constitute fundamental error. We agree. See § 924.051(3), Fla. Stat. (1997). The scrivener's error might easily have been corrected, thereby avoiding expenditure of the time and money associated with this appeal, had appellant simply brought it to the trial court's attention pursuant to Florida Rule of Criminal Procedure 3.800(b).
AFFIRMED.
JOANOS and ALLEN, JJ., concur.